Citation Nr: 1709919	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left leg (knee and ankle) disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007.  He had additional service in the Army National Guard.  The claims file indicates that he may have additional service from December 1979 to June 1980.  [The Board notes that the DD-214 for this period is not currently of record but concludes that this is not prejudicial to the current appeal because the information contained on that form is not relevant to the matter on appeal.] 

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
This matter was previously before the Board in June 2013 and March 2016 and remanded for additional development.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

The Veteran's left leg disability is described as exertional compartment syndrome and is rated by analogy under Diagnostic Code 5262, impairment of the tibia and fibula.  38 C.F.R. § 4.71(a), Diagnostic Code 5262 (2016).  The Veteran's claim for a higher rating was remanded by the Board in March 2016 for updated VA knee and ankle examinations, which the Veteran underwent in July 2016.  

Regarding the Veteran's knee, the VA examiner opined that the Veteran has chronic exertional compartment syndrome or "shin splints."  The Veteran reported flare ups that manifest as increased left distal shin pain with prolonged weight-bearing activities.  The Veteran also reported functional impairment due to this pain with standing and walking.  The Veteran's range of motion was equal bilaterally and normal for the Veteran's body habitus.  There was evidence of pain with weight bearing and localized tenderness over the distal anterior shin on the left side only.  There was no ankylosis or joint instability bilaterally.  The examiner was unable to state without speculation whether pain, weakness, fatigability, or incoordination limits the Veteran's functional ability over time or during flare ups.  There was no leg length discrepancy.  The Veteran's prior knee surgery was noted, but the examiner reported that the Veteran was asymptomatic from that standpoint.  The examiner did not report passive and active joint testing for pain.  

Regarding the Veteran's ankle, the VA examiner opined that the Veteran has left ankle tendonitis that was either incurred in service or secondary to his service-connected left leg disability.  The Veteran reported flare ups that manifest as increased distal shin and ankle pain with prolonged weight bearing.  The Veteran also reported functional impairment due to left ankle and shin pain with weight-bearing activities.  Ankle range of motion was normal bilaterally.  There was evidence of pain with weight bearing and tenderness over the Veteran's medial and anterior left ankle and distal shin on the left side only.  The examiner was unable to state without speculation whether pain, weakness, fatigability, or incoordination limits the Veteran's functional ability over time or during flare ups.  There was no ankylosis or joint instability.  The Veteran denied a history of malunion of the calcaneus or talus; however, the examiner (incorrectly) noted that the Veteran had not had a history of "shin splints," and possibly of a stress fracture.  The examiner (incorrectly) noted that imaging studies of the knee had not been done.  The examiner did not report passive and active joint testing for pain.  

VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (interpreting the final sentence of 38 C.F.R. § 4.59). 

In this case, the July 2016 VA knee and ankle examinations do not fully comport with the requirements of Correia.  Accordingly, new VA knee and ankle examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected left leg disability from March 2016 to the present, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Then, the AOJ should arrange for the Veteran to be examined to determine the current severity of his left leg disability.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, including active and passive motion and weight bearing, with notation of any further limitations due to factors such as pain, weakness, fatigue, incapacitating episodes, etc.).  The examiner should ask the Veteran to DESCRIBE any flare-ups that he has experienced at any time during the rating period (since October 2007).  The examiner should report the Veteran's description of the frequency, duration, and severity of symptoms of these flare ups.  The examiner must opine, to the extent possible, as to the additional functional limitation caused by the flare-ups, as reported by the Veteran.  All findings should be described in detail. 

 The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

